Citation Nr: 0838424	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-16 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
irritable bowel syndrome, hemorrhoids, peptic acid disease, 
gastritis, hiatal hernia, and dysphagia.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1982.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from February 2004, February 2005, and 
September 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a May 2007 decision, the Board denied an effective date 
earlier than August 23, 2002, for the award of service 
connection for peptic acid disease and gastritis; granted 
service connection for dysphagia and a hiatal hernia; and 
determined that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for a back disability and residuals of an 
umbilical hernia.  The Board remanded the remaining issues on 
appeal - entitlement to service connection for a psychiatric 
disability, hemorrhoids, and irritable bowel syndrome, and 
entitlement to a total rating based on individual 
unemployability - to the RO for additional evidentiary 
development and due process considerations.  

While the matter was in remand status, in a July 2007 rating 
decision, the RO effectuated the Board's award of service 
connection for dysphagia and a hiatal hernia.  The RO 
apparently recharacterized the veteran's previously service-
connected gastrointestinal disability, "peptic acid disease 
and gastritis" as "peptic acid disease, gastritis, hiatal 
hernia, and dysphagia," and continued the previously-
assigned, combined 40 percent rating for that disability.  

In August 2007, the veteran submitted a notice of 
disagreement with the RO's decision, arguing that a higher 
rating was warranted.  The record currently before the Board 
contains no indication that the RO has issued a Statement of 
the Case addressing this issue.  Under these circumstances, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that where a claimant has 
submitted a notice of disagreement, but a Statement of the 
Case has not yet been issued, the Board must remand the 
matter to the RO for issuance of a Statement of the Case).

Thereafter, in a May 2008 rating decision, the RO granted 
service connection for a mood disorder and assigned an 
initial 10 percent disability rating, effective March 8, 
2004.  The RO also granted service connection for irritable 
bowel syndrome and hemorrhoids.  In assigning the initial 
rating for these conditions, the RO again recharacterized the 
veteran's previously service-connected gastrointestinal 
disability as "irritable bowel syndrome, hemorrhoids, peptic 
acid disease, gastritis, hiatal hernia, and dysphagia," and 
continued the previously-assigned, combined 40 percent 
rating.  

The Board finds that the grant of service connection for a 
mood disorder, irritable bowel syndrome, and hemorrhoids 
constitutes a full award of the benefit sought on appeal with 
respect to these issues.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  To the Board's knowledge, the 
veteran has not yet submitted a notice of disagreement with 
any downstream element, such as the disability rating, 
assigned for his service-connected mood disorder.  Under 
applicable regulation, he has until July 2, 2009, to do so, 
one year following the date of notification of the May 2008 
rating decision.  38 C.F.R. § 20.203 (2008).  

With respect to the veteran's service-connected 
gastrointestinal disability, however, given the RO's actions 
in combining his numerous service-connected gastrointestinal 
disabilities, the Board finds his August 2007 notice of 
disagreement encompasses the entire disability, whether it 
remains combined, or whether it is eventually separately 
rated.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

As set forth above, the Board finds that the veteran has 
submitted a notice of disagreement with the 40 percent rating 
assigned for his service-connected gastrointestinal 
disability, which the RO has characterized as irritable bowel 
syndrome, hemorrhoids, peptic acid disease, gastritis, hiatal 
hernia, and dysphagia.  

A statement of the case addressing this matter has not yet 
been issued.  According to the Court, a remand for this 
action is now necessary.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In issuing the statement of the case, the RO is 
reminded that subject to the limitations in 38 C.F.R. 
§ 4.114, VA is required to provide separate evaluations for 
any manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

The veteran also seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
claims that as a result of his service-connected 
disabilities, he is unable to work.

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2007).

As the resolution of the veteran's claim for a rating in 
excess of 40 percent for his service-connected 
gastrointestinal disability may be determinative of whether 
he meets the minimum schedular requirements for a total 
rating based on individual unemployability, the issues are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that where a decision on one issue 
would have a "significant impact" upon another, and that 
impact in turn could render any appellate review meaningless 
and a waste of judicial resources, the two claims are 
inextricably intertwined).  Thus, the Board finds that the 
veteran's claim for a total rating based on individual 
unemployability should be held in abeyance, pending the 
readjudication of his claim for a rating in excess of 40 
percent for a gastrointestinal disability and the issuance of 
a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to a rating in excess of 40 
percent for his service-connected 
gastrointestinal disability, which the 
RO has characterized as irritable bowel 
syndrome, hemorrhoids, peptic acid 
disease, gastritis, hiatal hernia, and 
dysphagia.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim and 
must reflect consideration of assigning 
separate ratings for any manifestations 
which are not duplicative or 
overlapping.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2008).  
This issue should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  After the action requested above has 
been completed, and the veteran has been 
given the appropriate period to respond, 
the RO should again review the record in 
reconsidering his claim for a total 
rating based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

